Title: The Conde de Aranda to the American Commissioners, with a Contemporary Translation, 27 September 1784
From: Aranda, Pedro Pablo Abarca de Bolea, conde de
To: American Commissioners


        
          Muy Sres. mios:
          Paris 27 de Septiembre de 1784.
        
        Antes de ayer recibi la carta de V. Sas. del 22 por mano del Sr. Humphreys Secretarío de la comission, en la qual me comunican la íntencion de los Estados unidos de America de establecer con el Rey Catolico una correspondencia conveniente ã los dos Dominíos, y fundada en los principios de igualdad, reciprocidad, y amistad, que mutuamente sea ventajosa ã las dos Naciones. Que para este efecto los Estados unidos se han servido con fecha de 12 de Mayo autorizar a V. Sas. en debida forma como su Plenipotenciarios para conferir, tratar, y concluir con los del Rey mi Amo un tratado de amistad y comercio, que poder embiar ã la ratificacion de dichos Estados sus Principales.
        Seguramente tales deseos de los Estados unidos, y tales principios de igualdad, reciprocidad, y amistad seran mui lisonjeros ã la pureza del corazon de S. M. C., ã cuyo conocimiento passare la explicacion de V. Sas., segun me lo previenen.
        Pero para el mismo fín y poner ã S. M. de una vez en el caso de contextar ã este passo; ruego ã V. Sas. que se sirvan enterarme de si alguna, õ algunas de sus Personas estarán en el caso de trasladarse ã Madrid para el curso, y conclusion de este negociado: cuya pregunta pido ã V. Sas. no juzguen importuna, atendiendo, ã que el sistema de mi Corte, que es el mas regular, y general entre todas en asuntos ya directos de su Corona ã otra sola, es el de Seguirlos entre si, y en uno, de los dos Dominios sin valerse de lugar tercero.
        Para el ajuste de una paz entre mas de dos, y entre muchos concurrentes, cuyos intereses se han de conciliar, es diferente; porque entonces es indispensable un punto de reunion, como nos ha sucedido en la ultima paz; y sobre ella puedo decir ã V. Sas., que sentados los puntos capitales, las demas incidencias, arreglo de comercio, limites, y otros cabos sueltos de la España con la Inglaterra no han dependido mas de mi Plenipotencia en Paris, sino que se prosiguen

en una de las dos Cortes, õ en ambas, como regla mas comun, que ordinariamente no recibe excepciones, sino en casos que exigen, su continuacion en el lugar tercero de su principio.
        Para nosotros será este el primer tratado, y como reducido ã solas nuestras dos partes, he concebído ser propío del dia, el hacer ã V. Sas. esta observacion, para dar cuenta al Rey mi Amo de una vez, de forma que se excuse el retardo que havria, no hallandose instruida S. M. desde su principio.
        Apenas me hagan entender V. Sas. su disposicion sobre este particular abreviare la expedicion, deseoso siempre de que resulte ã los dos Estados la satisfaccíon de su buena ínteligencia y amistad.
        Con esta ocasion ofrezco ã V. Sas. mis deseos personales de servirlos, y obedecerlos, y de que Dios los guarde muchos años. / B. L. M. de V. Sas. / su mas seguro servidor
        
          El Conde de Aranda
        
       
        TRANSLATION
        
          Honorable Gentlemen,
          [27 September 1784]
        
        I have received your Letter of the 22d. Instant by the Hand of Mr Humphreys Secry. of the Legation, in which you communicate the Intention of the United States of America to establish with his Catholic Majesty an Agreement that may be convenient to the two Powers founded on the Principles of Equality, Reciprocity and Friendship, mutuably advantageous to the two Nations.— That for this purpose the United States, have by their Commission dated the 12th of May last, authoriz’d your Honours in due from to be their Plenipotentiaries, to confer, treat & conclude with those of the King my Master, a Treaty of Friendship & Commerce, to be sent for Ratification to the said States.
        Certainly such Dispositions in the United States, and such Principles of Equality, Reciprocity & Friendship will be very pleasing and agreable to Purity of his Majesty’s Heart; and I shall communicate your Honours Declaration of them to him as they come to me.
        But to the same End, and to put his Majesty at once in a Situation to take such a Step, I request your Honours to inform me if one or more of you can render yourselves at Madrid for the carrying on and concluding the Negotiation. This Request I hope your

Honours will not judge improper, when it is considered that the Sistem of my Court, which is the most regular in Matters directly between its Crown and another is always to treat between themselves, and in one of the two Governments, without availing themselves to a third Place.
        In adjusting a Peace indeed between more than two Powers and between many Parties whose different Interests are to be conciliated, the Case is different, for then a Point of Union is indispensable, as happen’d to us in making the last Peace; on which I may mention to your Honours, that the Capital Points being agreed to, the incidental ones of Commerce, Limits and other Particular Articles between Spain & England were not compriz’d in my Powers of treating at Paris but were to be treated in one of the two Courts or in both conformable to the most common Rule which ordinarly has no exceptions, except in Cases that require a Continuation of the Treaty in the third Place where it commenced.
        This being the first Treaty between our Courts, I conceived it the proper time to make this Observation to your Honours, in order to give to my Master an Account of it and at the same time prevent the Delay which would be occasion’d by my not having acquainted him with it from the Beginning
        As soon as your Honours shall have acquainted me with your Disposition as to this Point, I will hasten the Expedition of it, being always desirous that from it may result to the two States the Satisfaction of a good Intelligence.
        I take this Occasion to offer to your Honours my personal Desires of doing you Services & that God may preserve you many Years. I kiss your Hands & am, / Your faithful Servant
      